Citation Nr: 0804733	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  03-31 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a history of a left femur stress fracture and hip 
arthroplasty, status post total hip replacement.  

2.  Entitlement to a disability rating in excess of 10 
percent for a history of a stress fracture of the right 
femoral neck.  

3.  Entitlement to a compensable rating for a history of a 
left tibia stress fracture.  

4.  Entitlement to a compensable rating for a history of a 
left foot stress fracture of the first metatarsal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.S., her spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for her 
disabilities of the bilateral femurs, left tibia, and left 
foot.  The veteran subsequently initiated and perfected 
appeals of these determinations.  The Board notes that while 
her October 2003 VA Form 9 failed to list or discuss her 
increased rating claim for her right femur disability, an 
attached written statement noted her "impaired femur".  The 
Board finds this statement sufficient to serve as a 
substantive appeal on the issue of an increased rating for 
her right femur disability.  In April 2007, the veteran and 
her spouse testified via video before the undersigned 
Veterans Law Judge.  

The Board also notes that within the August 2002 rating 
decision, the RO erroneously listed one issue as entitlement 
to a disability rating in excess of 10 percent for the 
veteran's history of a stress fracture of the left tibia, and 
the notification letter to the veteran reflected the same 
error.  In fact, this disability was previously rated 
noncompensable.  The August 2003 statement of the case also 
listed the issue as entitlement to a disability rating in 
excess of 10 percent for the stress fracture of the left 
tibia.  However, the November 2006 supplemental statement of 
the case listed the issue correctly, as entitlement to a 
compensable rating for this disability.  Nevertheless, as the 
erroneous reporting of her disability rating at 10 percent in 
2002 and 2003 did not confer any additional compensation to 
the veteran under the Combined Rating Table at 38 C.F.R. 
§ 4.25, the RO did not err in subsequently correcting this 
mistake without explicit notice to her.  See 38 C.F.R. 
§ 3.105 (2007); VAOPGCPREC 71-91 (1991).  

Finally, the Board notes the veteran stated at her April 2007 
hearing that she was unable to work secondary to her service-
connected disabilities.  These statements amount to an 
informal claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The RO is requested to take appropriate 
action on this pending claim.  


FINDINGS OF FACT

1.  The veteran's residuals of a stress fracture of the left 
femur, status post total hip replacement, are characterized 
by moderate pain and limitation of motion, a 2 cm leg length 
discrepancy, and a normal gait.  

2.  The veteran's residuals of a stress fracture of the right 
femoral neck area are characterized by pain, flexion in 
excess of 45 degrees, abduction in excess of 10 degrees, and 
a normal gait.  

3.  The veteran's history of stress fracture of the left 
tibia results in pain, but no other functional impairment of 
the left knee or ankle.  

4.  The veteran's history of stress fracture of the first 
metatarsal of the left foot results in only slight pain and 
no functional impairment.  




CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 30 percent for a history of a left femur stress 
fracture and hip arthroplasty, status post total hip 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5054, 5250-55 (2007).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for a history of a stress fracture of 
the right femoral neck have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-55 (2007).  

3.  The criteria for the award of a disability rating of 10 
percent and no higher for a history of a stress fracture of 
the left tibia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5256-63 (2007).  

4.  The criteria for the award of a compensable rating for a 
history of a stress fracture of the first metatarsal of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.71a, Diagnostic 
Codes 5276-84 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Upon receipt of her April 2002 claim, the veteran was 
afforded VA orthopedic examination in July 2002.  A history 
of March 1999 total hip replacement on the left was noted, 
following several years of treatment for a stress fracture of 
the left femur, with complications.  During service she was 
also noted to have stress fractures of the right femur, left 
tibia, and left foot.  Presently, she was generally able to 
perform all activities of daily living, but experienced 
increased pain and swelling during periods of prolonged 
standing or walking.  On objective examination her posture 
and gait were normal, and she did not require an assistance 
device to ambulate.  She was positive for pain of the left 
hip on Patrick's test, without evidence of instability.  Her 
left leg was shorter by 2 cm.  Range of motion testing of the 
right hip revealed flexion to 125 degrees, extension to 30 
degrees, adduction to 25 degrees, abduction to 30 degrees 
with pain on motion beyond 30 degrees, external rotation to 
50 degrees with pain beyond 50 degrees, and internal rotation 
to 40 degrees.  Range of motion findings were not given for 
the left hip.  Range of motion testing of the left knee 
demonstrated flexion to 140 degrees and extension to 0 
degrees.  Range of motion testing of the left ankle was 
within normal limits.  Range of motion was limited by pain 
and weakness, without evidence of fatigue, lack of endurance, 
or incoordination.  Physical examination of her left foot was 
also within normal limits, without evidence of painful 
motion, weakness, edema, atrophy, decreased circulation, or 
tenderness.  She did not require arch supports or other 
orthopedic devices in her shoes.  X-rays of the left hip 
showed her prosthesis to be in good position, with no 
evidence of loosening, but with possibly a very small stress 
fracture near the medullary rod.  X-rays of the right femur 
confirmed two orthopedic screws in the right femoral neck and 
head, without evidence of fracture.  Bony structures of the 
left tibia and foot were all within normal limits on X-ray.  

A second VA orthopedic examination was afforded the veteran 
in December 2004.  She reported chronic pain of both hips, 
with instability on the left.  She reported a history of 
falling secondary to weakness and instability of the left hip 
joint.  Regarding her left foot, she had painful episodes 
approximately twice per month.  At the time of examination, 
she was eight and a half months pregnant.  On physical 
examination she ambulated with a slow, antalgic gait, without 
use of an assistance device.  She had palpable tenderness 
over both hips, and a bony protrusion was observed over the 
left hip.  Range of motion testing of the left hip revealed 
flexion to 90 degrees, extension to 0 degrees, abduction to 
35 degrees, and adduction to 0 degrees.  Internal rotation 
was to 20 degrees and external rotation was to 10 degrees.  
Pain was reported on all planes of motion.  Range of motion 
testing of the right hip revealed flexion to 90 degrees, 
extension to 0 degrees, abduction to 40 degrees, and 
adduction to 10 degrees.  Internal rotation was to 20 degrees 
and external rotation was to 10 degrees.  Pain was reported 
on all planes of motion, but not as severe on the right as on 
the left.  Repetitive motion resulted in increased pain but 
no significant loss of motion.  Examination of the left foot 
confirmed tenderness over the left metatarsal, without 
obvious swelling or bony abnormality.  Her longitudinal arch 
was normal.  The left tibia was negative for palpable 
tenderness or bony abnormality.  

The veteran most recently underwent VA orthopedic examination 
in January 2006.  She continued to walk without an assistance 
device, but did use a lift in one shoe secondary to a leg 
length discrepancy.  She reported pain in both hips, left 
greater than right, but had no significant complaints 
regarding the left tibia or metatarsal.  On objective 
examination her gait was within normal limits, and she could 
walk on heels and toes.  Examination of the joints was 
negative for tenderness or deformity.  Both hips demonstrated 
flexion to 120 degrees, extension to 15 degrees, 45 degrees 
abduction, 30 degrees adduction, and 45 degrees internal and 
external rotation.  Examination of the left foot was within 
normal limits, without evidence of painful motion, edema, 
weakness, instability, or tenderness.  X-rays of the hips 
confirmed two orthopedic screws on the right, without 
evidence of fracture.  The left hip prosthesis was without 
abnormal lucency or fracture, and articulation was normal.  
The final impression was of healed stress fractures of the 
right femoral neck, left tibia, and left foot.  

The veteran's private and VA outpatient treatment records 
have also been obtained and reviewed.  Generally, these 
records confirm her reports of chronic bilateral hip pain, 
left worse than right, but without further complications.  An 
October 2003 private bone scan was negative for evidence of 
loosening of the left hip prosthesis.  On her most recent 
private treatment in July 2005, she reported increasing pain 
of the hips, with radiation of her pain down the left leg.  
Her pain had increased to such severity that she had recently 
sought emergency room treatment for it.  She was given pain 
medication at that time.  On physical examination by her 
regular physician, she had a normal gait, without obvious 
limp.  Range of motion of both hips was full and within 
normal limits, and neurocirculatory status was intact.  Her 
left ankle was without edema or discoloration.  X-rays of the 
left hip suggested some wear in the cup of the hip joint, but 
did not indicate any obvious loosening of the patella, 
fracture, or other changes.  

Finally, the veteran has applied for, and been denied, Social 
Security Disability benefits.  The Social Security 
Administration reviewed the veteran's VA and private medical 
treatment records, and found that she was "restricted from 
some, but not all, types of work activities."  Her noted 
disabilities included her service-connected disabilities of 
the hips, left tibia, and left foot.  

In April 2007, the veteran and her husband testified via 
video before the undersigned Veterans Law Judge.  She stated 
that her various stress fractures of the lower extremities 
resulted in pain and limited mobility, especially in her left 
hip.  Such impairment resulted in serious impairment in her 
ability to perform the standard activities of daily living.  
For example, she and her husband had recently sold their home 
and moved to a single level house due to her difficulty 
negotiating stairs on a regular basis.  She also felt she was 
unable to work secondary to her service-connected 
disabilities.  She stated she took medication for her pain of 
the lower extremities, with only partial relief.  

Legal analysis

I. Veterans Claims Assistance Act of 2000

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in April 2002, 
September 2003 and March 2006: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate her claims; (2) informed her about the 
information and evidence that VA will seek to provide; (3) 
informed her about the information and evidence she is 
expected to provide; and (4) requested that she provide any 
evidence in her possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
veteran was sent a March 2006 letter providing her additional 
information regarding the assignment of disability ratings 
and effective dates for her claims.  

Moreover, as this case involves claims for increased ratings, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

As noted above, the RO sent the veteran letters in April 
2002, September 2003, and March 2006 concerning these claims.  
These letters requested that the veteran provide evidence 
describing how her disabilities had worsened.  In addition, 
the veteran was questioned about the effect that worsening 
has on her employment and daily life during the course of the 
various VA examinations performed in association with this 
case.  The Board finds that the notice given, the questions 
directly asked and the responses provided by the veteran 
(both at interview, during her personal hearing, and in her 
own statements) show that she knew that the evidence needed 
to show that her disabilities had worsened and what impact 
that had on her employment and daily life.  This was also 
shown on her 2003 substantive appeal, wherein she argued for 
higher ratings based on functional loss, pain, and effect of 
her disabilities on her daily activities.  Actual knowledge 
can also be established by statements or actions by the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  In this case, the March 2007 
Statement of Accredited Representative in Appealed Case 
specifically argued application of the facts under various 
diagnostic codes.  As the Board finds veteran had actual 
knowledge of the requirement, any failure to provide her with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.   

As for the second and third elements, this information was 
provided to the veteran in the March 2006 letter.  The 
veteran was notified that disability ratings are rated based 
on VA's Rating Schedule and that the evidence to be 
considered includes:  the nature and symptoms of the 
condition; the severity and duration of the symptoms; and the 
impact of the condition and symptoms on employment.  She was 
also notified in that letter that disability ratings are 
assigned ranging from 0 to 100 percent based on the severity 
of the disability, and that effective dates of increased 
payments are assigned based either on when a claim is 
received or when the evidence shows a level of disability 
that supports a certain rating under VA's schedule.  See also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The ratings 
schedule is the sole mechanism by which a veteran can be 
rated, excepting only referral for extraschedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.   Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  As discussed below, the pertinent 
diagnostic codes in this case consider information obtained 
from physical examinations, including range of motion tests.  
The veteran underwent VA examinations specifically for the 
purpose of soliciting this type of information so that her 
disabilities could be properly evaluated.  Therefore, the 
Board finds that the second and third elements of Vazquez-
Flores notice have been satisfied. 

As to the fourth element, the 2002, 2003, and 2006 letters 
did provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of her claims.  In the 2006 letter, this information 
was provided in the context of evidence needed that may 
affect how a disability rating is assigned.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of her claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  
The veteran also submitted additional private outpatient 
treatment records with a waiver of RO consideration.  38 
C.F.R. § 19.31, 20.1304(c) (2007).  With respect to her 
increased rating claims, the veteran was afforded multiple VA 
examinations to accurately assess the severity of these 
disabilities, all of which appear adequate for rating 
purposes.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since she was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95. Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II. Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2007).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield [05-2424 (U.S. Vet. App. 
November 19, 2007)], the U.S. Court of Appeals for Veterans 
Claims (Court) held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate to the pending appeal.  

Next, the Board observes that the veteran seeks increased 
ratings for various musculoskeletal disabilities.  When 
evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any 
applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A. Increased rating - Left femur

The veteran seeks an increased rating for her history of a 
left femur stress fracture and hip arthroplasty, status post 
total hip replacement, currently rated as 30 percent 
disabling under Diagnostic Codes 5054, for prosthetic hip 
replacement, and 5255, for impairment of the femur. 

Diagnostic Code 5054 provides a 100 percent evaluation for 
hip replacement (prosthesis) with prosthetic replacement of 
the head of the femur or of the acetabulum for 1 year 
following implantation of prosthesis.  Thereafter, a 90 
percent evaluation may be assigned following implantation of 
prosthesis, with painful motion or weakness such as to 
require the use of crutches.  A 70 percent evaluation is 
assignable for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis.  
With moderately severe residuals of weakness, pain, or 
limitation of motion, a 50 percent evaluation may be 
assigned.  The minimum rating assignable is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5054 (2007).  

Diagnostic Code 5255 provides a 30 percent rating for 
malunion of the femur resulting in marked knee or hip 
disability.  A 60 percent evaluation for either fracture of 
the surgical neck of the femur with false joint, or for 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, and weight bearing preserved 
with the aid of a brace.  Finally, assignment of an 80 
percent evaluation is warranted for a spiral or oblique 
fracture of shaft or anatomical neck of the femur, with 
nonunion, and loose motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2007).  

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against a 
disability rating in excess of 30 percent for the veteran's 
stress fracture of the left femur, status total hip 
replacement.  The veteran has not demonstrated moderately 
severe residuals of weakness, pain, or limitation of motion 
secondary to her total hip replacement, as would warrant a 50 
percent rating under Diagnostic Code 5054.  The July 2002, 
December 2004, and January 2006 VA examination reports, as 
well as the VA and private outpatient treatment records, all 
indicate the veteran can walk unaided, with an essentially 
normal posture and gait.  She has had good range of motion of 
the left hip, and her prosthesis has been described as in 
good condition.  She has not required additional 
hospitalization or surgery of her left hip since her initial 
total hip replacement.  While she has described chronic pain 
and instability of the left hip since service, the Board 
finds these symptoms result in no more than moderate 
impairment.  

Likewise, the Board finds an increased rating, to 60 percent 
under Diagnostic Code 5255 is not warranted, as the veteran 
does not have either fracture of the surgical neck of the 
femur with false joint, or for fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, and weight bearing preserved with the aid of a brace.  
As noted above, she does not require a brace to walk, and her 
hip prosthesis has been characterized as in good shape, 
without any sort of fracture, malunion, or nonunion, on 
objective medical examination.  

The Board also finds that while the veteran has stated she 
experiences additional pain and functional impairment during 
flare-ups, no medical examiner has found objective evidence 
of any additional limitation of motion secondary to such 
factors as weakness, incoordination, fatigability, and lack 
of endurance.  Thus, a higher rating under DeLuca is not 
warranted.  See DeLuca, supra.  Evaluation under other 
diagnostic criteria for the hip also would not result in a 
higher rating.  The medical record does not reflect 
ankylosis, limitation of motion of the hip or thigh, or flail 
joint of the hip, as might warrant a disability rating in 
excess of 30 percent under other schedular criteria for 
disabilities of the hip and thigh.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5254 (2007).  The Board also notes that 
the veteran has a leg length discrepancy due to her left 
total hip replacement.  However, as her leg length 
discrepancy was only 2 cm, a separate compensable rating for 
this disability is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2007).  

In reviewing the veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2007).  In the present case, the 
veteran has multiple surgical scars along the left hip 
following her total hip replacement surgery.  However, 
according to the January 2006 examination report, the 
veteran's scars are well-healed and nontender, with no other 
symptomatology noted.  Based on this finding, a separate 10 
percent rating is not warranted under Diagnostic Code 7804, 
for a superficial scar which is painful on objective 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left hip disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that her service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
history of a left femur stress fracture and hip arthroplasty, 
status post total hip replacement.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

B. Increased rating - Right femur

The veteran seeks an increased rating for her stress fracture 
of the right femoral neck.  This disability has been awarded 
a 10 percent rating under Diagnostic Code 5255, for 
impairment of the femur.  Diagnostic Code 5255 provides a 10 
percent rating for malunion of the femur resulting in slight 
knee or hip disability.  Moderate knee or hip disability 
warrants a 20 percent rating, and a 30 percent rating is 
awarded for marked disability.  A 60 percent rating for 
either fracture of the surgical neck of the femur with false 
joint, or for fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, and weight bearing 
preserved with the aid of a brace.  Finally, assignment of an 
80 percent evaluation is warranted for a spiral or oblique 
fracture of shaft or anatomical neck of the femur, with 
nonunion, and loose motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2007).  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a disability rating in excess of 10 percent for the veteran's 
residuals of a right stress fracture of the femoral neck.  
The veteran's disability has not resulted in more than slight 
symptomatology of the right hip and knee.  According to the 
July 2002 and January 2006 examination reports, she was able 
to walk without assistance, and had a normal gait.  While her 
gait was noted to be slow and antalgic on examination in 
December 2004, she was eight and a half months pregnant at 
that time.  She has otherwise demonstrated near full range of 
motion, and on her most recent VA examination, she could also 
heel and toe walk.  Finally, X-rays of her right hip have 
been negative for any subsequent fracture, indicating 
nonunion or malunion of the right femur is not present.  For 
these reasons, the Board finds the preponderance of the 
evidence to be against the award of an initial rating in 
excess of 10 percent for her residuals of a stress fracture 
of the right femoral neck.  

The Board also finds that while the veteran has stated she 
experiences additional pain and functional impairment during 
flare-ups, no medical examiner has found objective evidence 
of any additional limitation of motion secondary to such 
factors as weakness, incoordination, fatigability, and lack 
of endurance.  Thus, a higher rating under DeLuca is not 
warranted.  See DeLuca, supra.  Evaluation of the veteran's 
disability under other criteria for the hip also would not 
result in a higher rating.  While Diagnostic Codes 5250 and 
5252-54 offer ratings in excess of 10 percent for the hip 
joint, the medical evidence does not support evaluation of 
the veteran's disability under these Codes.  The veteran does 
not have ankylosis of the right hip (Diagnostic Code 5250), 
flexion of the thigh limited to 30 degrees (Diagnostic Code 
5252), abduction limited to 10 degrees (Diagnostic Code 
5253), or flail joint of the right hip (Diagnostic Code 
5254).  

In reviewing the veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2007).  In the present case, the 
veteran has a surgical scar along the right hip following 
surgery to implant orthopedic screws.  However, according to 
the medical evidence of record, the veteran's scar is well-
healed and nontender, with no other symptomatology noted.  
Based on this finding, a separate 10 percent rating is not 
warranted under Diagnostic Code 7804, for a superficial scar 
which is painful on objective examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2007).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right hip disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that her service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
history of a stress fracture of the right femoral neck.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

C. Increased rating - Left tibia

The veteran seeks a compensable rating for her stress 
fracture of the left tibia.  This disability currently 
carries a noncompensable rating under Diagnostic Code 5299, a 
nonspecific disability code requiring rating by analogy to 
one of the disorders rated under 38 C.F.R. § 4.71.  See 
38 C.F.R. § 4.20 (2007).  In the present case, the RO has 
chosen to rate this disorder by analogy under Diagnostic Code 
5262, for impairment of the tibia and fibula.  A disability 
is rated at 10 percent when there is malunion of the tibia 
and fibula with a slight knee or ankle disability, 20 percent 
when there is malunion of the tibia and fibula with a 
moderate knee or ankle disability, 30 percent when there is 
malunion of the tibia and fibula with a marked knee or ankle 
disability, and 40 percent when there is nonunion of the 
tibia and fibula with loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).  In every 
case where the requirements for a compensable rating are not 
met, a zero percent evaluation may be assigned, even if the 
diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2007).  

After considering the totality of the evidence, the Board 
finds an increased rating for the veteran's stress fracture 
of the left tibia is warranted.  While the veteran does not 
have malunion of the tibia or fibula, she nonetheless has 
reported pain of the left lower extremity on several 
occasions, indicative of at least slight impairment.  The 
veteran has testified regarding, and the January 2006 
examination report reflects, a history of pain and swelling 
of the left lower extremity with normal use, such as standing 
and walking.  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board 
concludes a 10 percent rating under Diagnostic Code 5262 is 
warranted.  


However, the preponderance of the evidence is against the 
award of a disability rating in excess of 10 percent for the 
veteran's stress fracture of the left tibia.  Review of the 
July 2002, December 2004, and January 2006 VA examination 
reports, as well as the other medical evidence of record, 
reflects little to no impairment beyond her reported pain 
resulting from the veteran's disability.  According to the 
July 2002 and January 2006 examination reports, she was able 
to walk without assistance, and had a normal gait.  While her 
gait was noted to be slow and antalgic on examination in 
December 2004, she was eight and a half months pregnant at 
that time.  Range of motion of her left knee and ankle have 
been within normal limits, and on her most recent VA 
examination of January 2006, she could heel and toe walk 
without difficulty.  A July 2002 X-ray of her left tibia was 
negative for any recurrent fracture or other bony 
abnormality.  More recently, the veteran had no complaints 
other than pain regarding the left tibia on VA examination in 
January 2006, and no findings of impairment relative to the 
left tibia were made therein.  The stress fracture of the 
left tibia was characterized as healed.  Thus, the evidence 
of record does not support a finding of moderate impairment, 
as would warrant a 20 percent rating for the veteran's stress 
fracture of the left tibia.  Additionally, as the veteran's 
service-connected disability has remained at the 10 percent 
level and no higher during the pendency of this appeal, a 
staged rating is not warranted at the present time.  See 
Hart, supra.  

The Board also finds that while the veteran has stated she 
experiences additional pain and functional impairment during 
flare-ups, no medical examiner has found objective evidence 
of any additional limitation of motion secondary to such 
factors as weakness, incoordination, fatigability, and lack 
of endurance.  Thus, a higher rating under DeLuca is not 
warranted.  See DeLuca, supra.  The Board has also considered 
the appropriateness of evaluation of this disability under 
other diagnostic criteria.  However, as the veteran does not 
have ankylosis or limitation of motion of the left knee to a 
compensable level (Diagnostic Codes 5256, 5260-61), recurrent 
subluxation or lateral instability (Diagnostic Code 5257), or 
dislocation of the semilunar cartilage, evaluation of her 
stress fracture of the left tibia would not result in a 
higher rating.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left tibia disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that her service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, a 10 percent rating and no higher for the 
veteran's history of a stress fracture of the left tibia is 
granted, and the Board concludes the preponderance of the 
evidence is against the award of a higher rating for this 
disability.  As a preponderance of the evidence is against 
the award of a rating in excess of 10 percent, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

D. Increased rating - Left foot

The veteran seeks a compensable rating for her stress 
fracture of the left foot, first metatarsal.  This disability 
currently carries a noncompensable rating under Diagnostic 
Code 5299, a nonspecific disability code requiring rating by 
analogy to one of the disorders rated under 38 C.F.R. § 4.71.  
See 38 C.F.R. § 4.20 (2007).  In the present case, the RO has 
chosen to rate this disorder by analogy under Diagnostic Code 
5284, for foot injuries, other.  This Code provides a 10 
percent rating for moderate impairment, a 20 percent rating 
for moderately severe impairment, and a 30 percent rating for 
severe impairment.  In every case where the requirements for 
a compensable rating are not met, a zero percent evaluation 
may be assigned, even if the diagnostic schedule does not 
provide for such a noncompensable evaluation.  38 C.F.R. 
§ 4.31 (2007).

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a compensable rating for the veteran's stress fracture of the 
left foot.  According to the July 2002 and January 2006 
examination reports, she was able to walk without assistance, 
and had a normal gait.  While her gait was noted to be slow 
and antalgic on examination in December 2004, she was eight 
and a half months pregnant at that time.  She has reported 
pain of the lower extremities, but these reports have chiefly 
concerned her hips and left tibia, not her left foot, of 
which her complaints of pain have been infrequent in the 
record.  She has not required arch supports or other 
orthopedic devices specifically for her stress fracture of 
the left foot, and her foot has not displayed any other 
impairment, including swelling, edema, weakness, atrophy, 
decreased circulation, or tenderness on objective 
examination.  Her left foot has been without bony abnormality 
on VA examination, and in January 2006, her stress fracture 
of the first metatarsal was described as healed.  Overall, 
the preponderance of the evidence is against a finding of 
moderate impairment, as would warrant a compensable rating 
under Diagnostic Code 5284.  Additionally, inasmuch as the 
veteran's noncompensable rating reflects the highest degree 
of impairment shown since the date the claim began, there is 
no basis for a staged rating in the present case.  See Hart, 
supra.  

Evaluation of the veteran's stress fracture disability under 
other criteria for foot disabilities also would not result in 
a compensable rating.  The record does not reflect diagnoses 
of flatfoot (Diagnostic Code 5276), weak or claw foot 
(Diagnostic Codes 5277-78), metatarsalgia (Diagnostic Code 
5279), hallux valgus or rigidus (Diagnostic Codes (5280-81), 
hammer toe (Diagnostic Code 5282), or malunion of the 
metatarsal bones (Diagnostic Code 5283).  The veteran does 
not have impairment of the left foot analogous to these other 
criteria.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's stress fracture of the left foot 
has itself required no extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the award of a compensable rating for the veteran's history 
of a stress fracture of the first metatarsal of the left 
foot.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  














	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a history of a left femur stress fracture and hip 
arthroplasty, status post total hip replacement, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for a history of a stress fracture of the right femoral neck.  

Entitlement to a disability rating of 10 percent and no 
higher for a history of a stress fracture of the left tibia 
is granted, subject to the laws and regulations governing 
payment of monetary benefits.  

Entitlement to a compensable rating for a history of a stress 
fracture of the first metatarsal of the left foot is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


